Jordan, Presiding Judge.
This is an appeal from convictions and sentences for possessing LSD and marijuana. Held:
1. The trial judge properly overruled the motion to suppress the evidence obtained as a result of a search of the defendant’s automobile. The statute requires a written motion stating facts wherein the search and seizure were unlawful either because (1) the search and seizure without a warrant was illegal, or because (2) the search and seizure with a warrant was illegal *795on one of three stated grounds. Ga. L. 1966, pp. 567, 571 (Code Ann. § 27-313). Here the written motion is based on allegations of an illegal search without a warrant, and a seizure with a warrant, but there is nothing in the written motion to support a contention that the search, if made with a warrant, was illegal for any of the reasons stated in the statute. Thus in effect the defendant confined his written motion to the alleged illegal conduct of a search without a warrant. The evidence adduced on the hearing, however, clearly authorized a determination that the search itself took place with a warrant obtained after the refusal of the defendant to allow a search without a warrant.
Argued April 7, 1971 —
Decided May 18, 1971.
Smith, Gardner, Wiggins, Geer & Brimberry, Jerry W. Brimberry, for appellant.
Robert W. Reynolds, District Attorney, for appellee.
2. The evidence supports the convictions, and the trial judge did not err in overruling the motion for new trial for any reason argued and insisted upon.

Judgments affirmed.


Quillian, J., concurs. Evans, J., concurs in the judgment.